Citation Nr: 0837586	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-05 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision by which the RO, in 
pertinent part, denied entitlement to service connection for 
service connection.  

In connection with this appeal, it is noted that the veteran 
requested and was scheduled for a personal hearing before a 
Veterans Law Judge in May 2007.  Although he was notified of 
the time and date of the hearing by mail sent to his last 
known address, he failed to appear for that hearing and 
neither furnished an explanation for his failure to report 
nor requested a postponement or another hearing.  Pursuant to 
38 C.F.R. § 20.704(d) (2008), when an appellant fails to 
report for a scheduled hearing and has not requested a 
postponement, the case will be processed as though the 
request for a hearing was withdrawn.  


FINDING OF FACT

Hearing loss is not shown to be related of the veteran's 
active duty service.


CONCLUSION OF LAW

Hearing loss was not incurred in or as a result of active 
duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the veteran's 
claim, such error was harmless given that service connection 
is being denied, and hence no rating or effective date will 
be assigned with respect to this claimed condition.  

The VCAA duty to notify was satisfied by way of a letter sent 
to the veteran in June 2004 that fully addressed all three 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the veteran of 
what evidence was required to substantiate the claim and of 
the veteran's and VA's respective duties for obtaining 
evidence.  

As stated above, the VCAA duty to notify has not been 
satisfied with respect to the mandated outlined by the Court 
in Dingess.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because, as 
stated above, no disability ratings or effective dates will 
be assigned, and lack of notice regarding disability ratings 
and effective dates, therefore, is immaterial.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, and a medical examination and opinions were 
provided.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records.  The veteran submitted private medical 
evidence as well as medical evidence generated by his 
employer.  The veteran was afforded a VA medical examination.  
Significantly, neither the veteran nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).



Factual Background 

In April 1960, whisper voice test results were 15/15 
bilaterally.  At that time, the veteran did not report any 
hearing loss.

In November 1960, the veteran's hearing was as follows*:




HERTZ



500
1000
2000
3000
4000
RIGHT
5(-10)
0(-10)
0(-10)

-5(-10)
LEFT
10(-5)
5(-5)
0(-10)

-5(-10)

On separation in June 1962, the veteran failed to report 
hearing loss in his report of medical history.  Similarly, no 
hearing loss was found on separation medical examination.  
Indeed, the veteran's "PULHES" physical profile amounted to a 
"picket fence" (i.e., all 1's), indicating a high level of 
medical fitness.  See generally Hanson v. Derwinski, 1 Vet. 
App. 512, 514 (1991) (explaining of the military medical 
profile system).  Hearing was as follows*:




HERTZ



500
1000
2000
3000
4000
RIGHT
15(0)
15(5)
5(-5)

10(5)
LEFT
20(5)
10(0)
10(0)

5(0)

NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.

On October 1985 enlistment examination, no hearing loss was 
noted.  The veteran denied hearing loss in a report of 
medical history completed that month.

In a September 1986 report of medical history, the veteran 
denied hearing loss.  Whisper voice test results were 15/15 
bilaterally.

In September 1987, the veteran denied hearing loss in a 
report of medical history.  In the corresponding report of 
medical examination, no hearing loss was noted.  Whisper 
voice test results wee 15/15 bilaterally.

On June 1988 medical examination, whisper voice test results 
were 15/15 bilaterally.  In June 1988 and August 1989 reports 
of medical history, which the veteran completed, he denied 
hearing loss.  An August 1989 report of medical examination 
revealed that the veteran passed the whisper voice test.

In a July 1992 reports of medical history he denied hearing 
loss.

On April 1994 audiogram, hearing was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
10
20
LEFT
20
30
15
10
30

A March 1995 report of medical history indicates no hearing 
loss, and the veteran denied hearing loss in the 
corresponding report of medical history.   

An August 1996 audiogram revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
0
5
25
LEFT
25
25
10
15
30

The Board observes that the veteran explicitly denied hearing 
loss in the report of medical history that he completed in 
August 1996.  

In May 1998, the veteran denied hearing loss; the 
corresponding medical examination report did not indicate 
hearing loss.

On October 2000 report of medical history, the veteran again 
denied hearing loss, and none was indicated of the 
corresponding medical examination report.

The veteran submitted audiometric test results conducted by 
his employer, John Deere, dated beginning in January 1976.  A 
review of there records shows that the veteran began to 
experience left ear hearing loss within the meaning of VA law 
and regulations in September 1992 and right ear hearing loss 
within the meaning of VA law and regulations in January 2002.

In May 2004, the veteran submitted a claim of service 
connection for hearing loss.

A private medical notation dated in June 2004 reflects that 
the veteran complained of a longstanding history of hearing 
loss and that an audiogram showed nearly symmetrical 
bilateral sensorineural hearing loss.

The veteran submitted a February 2005 statement from G. 
White, M.D. who said that he had reviewed records pertaining 
to hearing dated on entry into service as well as audiograms 
from when the veteran started his civilian employment.  Dr. 
White indicated that it was not possible to state with 
certainty the cause of the veteran's hearing loss.  According 
to the Dr. White, however, it was reasonable to presume that 
the degree of in-service noise exposure as a gunner did 
contribute to the veteran's hearing loss.  The percentage of 
hearing loss caused by service and that caused by civilian 
employment was impossible to ascertain.

On December 2005 VA audiologic examination, the veteran 
asserted that his post-service employer, John Deere, demanded 
that he use hearing protection.  The veteran did indicate 
recreational hunting without the use of hearing protection.  
At home, however, he used the hearing protection devices 
provided by his employer when using power tools.  Audiometric 
results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
20
25
35
LEFT
35
45
30
30
45

The Maryland CNC Test reflected speech recognition of 86 
percent on the right and 62 percent on the left.  The 
examiner diagnosed bilateral sensorineural hearing loss.  The 
examiner opined that the veteran's bilateral hearing loss was 
unrelated to service.  The examiner explained that the 
veteran had normal hearing on entry into service and upon 
separation and that the there was no evidence of hearing loss 
between separation and the veteran's employment at John Deere 
beginning in 1976.  
Furthermore, she indicated that the veteran's job at John 
Deere entailed exposure to heavy equipment noise.

In an August 2006 addendum to the foregoing examination 
report, the examiner explained that hearing loss as a result 
of noise exposure did not have a delayed onset.  Because the 
veteran had normal hearing on separation, therefore, it was 
not likely that hearing loss shown in later years was due to 
noise exposure in service.  

Upon further review of the claims file in September 2006, the 
examiner concluded that hearing loss was unrelated to service 
because hearing loss was not evident on separation and 
because hearing loss that is due to noise exposure did not 
have a delayed onset.  The VA examiner emphasized the many 
years following service in which the veteran specifically 
denied hearing loss and the fact that he was exposed to noise 
emanating from heavy equipment after service during his work 
at a John Deere plant.  

Analysis

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  Madden v. Gober, 125 F. 3d 1477 
(Fed. Cir. 1997).  

The veteran filed his claim of service connection for 
bilateral hearing loss in 2004, over four decades after his 
separation from service.  First, the Board observes that the 
veteran's apparent beliefs regarding the origin of his 
hearing loss do not constitute competent evidence upon which 
the Board may rely.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Next, the Board observes that the lapse in time 
between service and the time the medical evidence indicates 
the veteran first sought care for hearing loss also weighs 
against his claim.  The veteran denied hearing loss 
throughout service and thereafter for decades and does not 
appear to have sought professional treatment for it until 
after the turn of the Millennium.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  
Thus, although certainly not dispositive, the Board observes 
that the very long delay after service in seeking help for 
hearing loss weighs against the veteran's claim.

Hearing loss is not apparent in service or on separation.  
The record contains two competent medical opinions regarding 
the origins of the veteran's current undisputed bilateral 
hearing loss.  Dr. White suggested that in-service noise 
exposure could have partially contributed to current hearing 
loss.  The VA examiner asserted that there was no 
relationship between service and the hearing loss that was 
diagnosed thereafter.

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Moreover, the Court and 
the Federal Circuit have expressly declined to adopt a 
"treating physician rule" which would afford greater weight 
to the opinion of a veteran's treating physician over the 
opinion of a VA or other physician.  See Guerrieri v. Brown, 
4 Vet. App. 467, 471-473 (1993); White v. Principi, 243 F.3d 
1378 (Fed. Cir. 2001).  Thus, to the extent that Dr. White is 
the veteran's treating physician, his opinion does not carry 
more weight than that of the VA examiner.

In assessing medical opinions, the failure of an examiner to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000). 

Based on the foregoing criteria for determining the probative 
weight of medical evidence, the Board concludes that the one 
offered by the VA examiner is to be accorded greater 
significance.  She had complete access to the claims file, 
which she reviewed thoroughly, whereas Dr. White appears to 
have had access to only portions of the record.  See Id.  
Furthermore, her opinion is fully substantiated.  Cf. 
Hernandez-Toyens, supra.  Finally, her opinion is conclusive, 
whereas that of Dr. White is somewhat speculative.  The Court 
indeed has held that medical opinions, which are speculative, 
general or inconclusive in nature, cannot support a claim.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  See 
also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service is insufficient to establish service 
connection).  

For the reasons stated above, the Board finds the VA 
examiner's opinion regarding the origins of the veteran's 
hearing loss more credible than other evidence on the matter 
found on record.  She opined that there was no nexus between 
service and the veteran's bilateral hearing loss.  Absent 
such a nexus, service connection for bilateral hearing loss 
must be denied.  38 C.F.R. § 303.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


